IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,143-01


                     EX PARTE BRADLEY THOMAS TIMS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR48112-A IN THE 385TH DISTRICT COURT
                            FROM MIDLAND COUNTY


       Per curiam.

                                             ORDER

       Applicant entered an open plea of guilty to two counts of obstruction or retaliation, and was

sentenced to forty years’ imprisonment. The Eleventh Court of Appeals affirmed his conviction.

Tims v. State, No. 11-17-00109-CR (Tex. App. — Eastland April 11, 2019) (not designated for

publication). Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       This Court remanded this matter to the trial court to obtain affidavits and findings addressing

Applicant’s claims. While the case was on remand, Applicant filed an amended application in the

trial court, raising additional claims. In response to this Court’s remand order, the trial court made

findings of fact and conclusions of law. Although most of the trial court’s findings of fact and
                                                                                                    2

conclusions of law are supported by the record, the trial court finds that Applicant’s amended

application was untimely filed. The trial court finds that the filing of the amended application on

the day after the deadline for filing affidavits did not allow enough time for evaluation and response

to the claims raised therein so that the trial court could comply with the deadlines contained in this

Court’s remand order. Although the trial court did not specifically address the merits of the claims

raised in Applicant’s amended application, this Court has reviewed those claims and finds them to

be without merit.

        Based on the trial court’s findings and conclusions and this Court’s independent review of

the entire record, relief is denied.



Filed: August 25, 2021
Do not publish